DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-4 and 7-9 in the reply filed on 7/8/2022 is acknowledged. Claims 7-15 are newly added. Claims 7-9 are attached to Group I and will be examined. Claims 10-15 are withdrawn with Group II.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beauharnois US Publication 2012/0039756.
Regarding claim 1, Beauharnoi teaches an inorganic fiber sheet comprising glass fiber [0046] woven with organic fiber [0010]-[0013]. Example 2 discloses 4 mass% of organic fiber with respect to the total fiber (6g of acrylic latex + 2g of cellulose / 200g total fiber = 4 mass%). Example 3 discloses 6 mass% and Example 4 discloses 8 mass % ([0073]-[0075]), which are within the claimed range of 3 to 20 mass%. The aspect ratio is about 1000 or greater ([0043]).
Regarding claim 2, the average diameter for the inorganic fiber is about 6-13 microns [0052] and the organic fibers have a diameter of less than 1 micron ([0041]), and is less than 3 times a weighted average fiber diameter of the glass fiber as presently claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 3, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable Beauharnois US Publication 2012/0039756.
Regarding claims 3 and 7, Beauharnois does not teach the ash content after firing, however because the material of the fiber sheet is similar as the invention (see above), then it would be reasonably expected that the fiber sheet would have similar ash content after firing at 500 °C.
Regarding claims 4 and 8-9, Beauharnois teaches the sheet is made with conventional papermaking processes ([0063]) but does not teach a fold number in a direction load of 1 kg is 5 times or more. However, if a similar fiber sheet is made with the similar paper making process, then one having ordinary skill in the art would expect a fold number in a direction load of 1 kg is 5 times or more absent any evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772